UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6800


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GEORGE MCLEOD, III, a/k/a Pimp Stick Quezzy,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Cameron McGowan Currie, Senior
District Judge. (3:12-cr-00329-CMC-1; 3:14-cv-00365-CMC)


Submitted:   September 29, 2015           Decided:   October 16, 2015


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


George McLeod, III, Appellant Pro Se.    Tommie DeWayne Pearson,
Jamie L. Schoen, OFFICE OF THE UNITED STATES ATTORNEY, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       George McLeod, III, seeks to appeal the district court’s

order    denying     his    Fed.   R.      Civ.    P.   59(e)     and    60(b)    motions

following the dismissal of his 28 U.S.C. § 2255 (2012) motion.

The order is not appealable unless a circuit justice or judge

issues      a      certificate        of         appealability.            28      U.S.C.

§ 2253(c)(1)(B) (2012).            A certificate of appealability will not

issue     absent     “a     substantial      showing       of     the    denial     of   a

constitutional right.”           28 U.S.C. § 2253(c)(2) (2012).                  When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,      537 U.S. 322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                           Slack,
529 U.S. at 484-85.

       We have independently reviewed the record and conclude that

McLeod has not made the requisite showing.                      Accordingly, we deny

a   certificate      of    appealability          and   dismiss    the    appeal.        We

dispense     with        oral   argument      because      the     facts    and     legal



                                             2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3